                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION


JONATHAN MATTHEW PORTER                                                        PLAINTIFF

V.                                 4:18-cv-00883 BRW

GARY STEAWART                                                                DEFENDANT


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       IT IS SO ORDERED this 6th day of September, 2019.
                                                    /s/ Billy Roy Wilson
                                                    UNITED STATES DISTRICT JUDGE
